Citation Nr: 0106976	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  98-14 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 1969 
and from November 1990 to June 1991.  His first period of 
active duty included service in the Republic of Vietnam, and 
he served in Southwest Asia during the second period of 
active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  The Board remanded the issue 
currently on appeal to the RO for further development in 
November 1999, and the case has since been returned to the 
Board.  In its November 1999 decision, the Board also 
disposed of the issues of entitlement to service connection 
for joint pain, a short-term memory disorder, and a 
respiratory disorder.  



REMAND

In August 2000, the veterans' service organization that had 
been representing the veteran indicated that it was revoking 
its power of attorney.  In a December 2000 letter, the Board 
informed the veteran that his representative had withdrawn 
its services and that he could authorize another person or 
organization to represent him.  He was informed that he had 
one month to respond regarding representation and that, if he 
did not respond within that time, the Board would assume that 
he did not desire representation.  In February 2001, the 
Board received a new power of attorney form from the veteran 
and his present representative, which had actually been 
received by the RO in October 2000.  Also received at the 
Board in February 2001 was a November 2000 statement from the 
veteran's representative to the RO forwarding a statement 
from the veteran to be included with his claim.  In March 
2001, a January 2001 statement from the veteran's 
representative to the RO submitting a mental status 
examination report was received at the Board.  There was no 
waiver of RO review.  Indeed, to date, the veteran's new 
representative has not been shown to have had an opportunity 
to review the veteran's claims file and provide argument in 
support of the claim.  See 38 C.F.R. §§ 20.600, 20.602, 
20.1304 (2000); see also Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

The Board also notes that during the pendency of the 
veteran's appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim and providing notification of what is required for a 
claim to be successful.  Any additional action required to 
comply with the notice and development requirements of the 
Veterans Claims Assistance Act of 2000 should also be 
undertaken.

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
his representative and provide them with 
an opportunity to review the file and 
supplement the record with additional 
argument and/or evidence.

2.  Then, after determining whether any 
additional development is warranted in 
view of newly submitted evidence (if any) 
and the provisions of the Veterans Claims 
Assistance Act of 2000, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD.  If the determination of this claim 
remains unfavorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case which includes all evidence 
received since the last Supplemental 
Statement of the Case provided in March 
2000 and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The purpose of this REMAND is to comply with the requirements 
of due process.  The Board intimates no opinion, either 
favorable or unfavorable, as to the disposition warranted in 
this case.  No action is required of the veteran until he is 
so notified by the RO.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


